DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17544864 filed on 12/07/2021. Claims 1-19 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2020-0176088, filed in Korea on 12/16/2020, has been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent Pub. No. 2019/0325822 A1) in view of Mawatari et al. (US Patent Pub. No. 2002/0180494 A1)
Regarding claim 16, Li teaches a display driving device (Li, Fig. 1, display device 100) comprising: 
a data driving circuit to supply a data voltage to a data line of a display panel in a display mode (Li, Fig. 1, data driver 108); and 
a pixel sensing circuit (Li, Figs. 1, 3A and 3B, detection circuit DET1-DETm), comprising an internal low level voltage (Li, Figs. 3A and 3B, reference voltage Vss inside DETm, which is different from the ELVSS as indicated, i.e. internal; Li, [0055], Vss is generally a low level), to electrically connect a sensing line of the display panel with the internal low level voltage and to initialize a voltage of the sensing line to be a sensing reference voltage supplied from the internal low level voltage in a sensing mode (Li, Figs. 4, 5, 7 and 8, [0055] and [0060], SW1 is turned so that provided with Vss during data write phase DW or reset phase RST, which is before emission phase EM, to sensing line SL[m] for the purpose of sensing/compensation).
Li does not seem to explicitly teach the internal low level voltage is an internal ground. However, in the related art of electronic, Mawatari teaches that it is well known in the art that Vss is generally used to refer to a ground voltage (Mawatari, reference voltage Vss low level; Mawatari, [0019], reference voltage Vss ground potential), especially when it is referring to a low level voltage as recited in [0055] of Li.
Before the time of the first effective filing of the claimed invention, a person ordinary skill in the art would be able to realize the Vss of Li at a low level refers to a ground, based on the well-known knowledge of the art as shown by Mawatari. Hence, claim 16 is unpatentable over Li in view of Mawatari. 

	Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to the use of internal ground as the reference voltage for sensing a characteristic of pixels in display. A search was performed and the closest prior art references, Li and Mawatari as cited in the rejection above, teach the use of internal ground as a reference for sensing (see above rejection for more detail). However, the specifics of the external driving reference voltage and its selective connection made by the switches in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693